Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

The Executive Employment Agreement (the “Agreement”) is effective as of
October 30, 2009 (the “Effective Date”) and is between General Automotive
Company, Inc., a Nevada Corp. (the “Company”) and Dan Valladao (the “Employee”).

RECITALS:

WHEREAS, the Company desires that the Employee become the Chief Operating
Officer of the Company.

WHEREAS, the Employee desires to accept such role under the terms hereof.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
set forth, the parties hereby agree as follows:

1. Term of Employment. The period of employment of Employee by the Company under
the Agreement (the Employment Period) shall be deemed to have commenced on the
Effective Date and shall terminate on December 31, 2012.

2. Duties. During his employment by the Company, the Employee shall perform such
duties as are customary and typical by an officer of a publicly traded company,
and shall discharge such duties in a professional and diligent manner at all
times, to the best of his abilities. Employee’s employment shall also be subject
to the policies maintained and established by the Company, if any, as the same
may be amended from time to time. In keeping with these duties, Employee shall
make full disclosure to the Board of Directors of all business opportunities
pertaining to the business of the Company or its Affiliates and should not
appropriate for Employee’s own benefit business opportunities that fall within
the scope of the businesses conducted by the Company and its Affiliates.

3. Compensation.

(a) Salary. The Company shall pay to Employee a base salary of $120,000.00 plus
applicable bonuses or raises as are awarded by the Board of Directors from time
to time based on performance.

(b) Health Insurance. As additional compensation for the Employee, the Company
shall provide or maintain the medical and health insurance benefits on the same
terms and conditions as are made available to all executives of the Company
generally.

(c) Signing Bonus/Stock Options. In consideration of agreeing to become the CEO
of the Company, the Company hereby grants to Employee the option to purchase ten
million (10,000,000) shares of common stock of General Automotive (GNAU), at an
exercise price of 4 cents per share. These options are granted as a signing
bonus, and not for ongoing services hereunder, and are therefore deemed to be
fully earned and vested as of the execution hereof. Said options shall be valid
for 5 years from the date hereof.

 

Page 1 of 6



--------------------------------------------------------------------------------

(d) Housing Allowance. The Company shall pay to Employee a $2000.00 per month
allowance for Housing.

4. Vacation. Employee shall be entitled to paid vacation per year in accordance
with the Company’s Executive policies during each year of his employment under
the Agreement.

5. Reimbursement for Expenses. The Company shall reimburse the Employee within
30 days of the submission of appropriate documentation, and in no event later
than the last day of the calendar year following the year in which an expense
was incurred, for all reasonable and approved travel and entertainment expenses
and other disbursements incurred by him for or on behalf of the Company in the
course and scope of his employment under the Agreement.

6. Termination of Agreement.

(a) Death. The Agreement shall automatically terminate upon the death of
Employee.

(b) Disability. If, as a result of Employee’s incapacity due to physical or
mental illness, Employee shall have been substantially unable, either with or
without reasonable accommodation, to perform his duties hereunder for an entire
period of six (6) consecutive months, and within thirty (30) days after written
Notice of Termination is given after such six (6) month period, Employee shall
not have returned to the substantial performance of his duties on a full-time
basis, the Company shall have the right to terminate Employee’s employment
hereunder for Disability, and such termination in and of itself shall not be,
nor shall it be deemed to be, a breach of the Agreement. Any dispute between the
Employee and the Company regarding whether Employee has a Disability shall be
determined in writing by a qualified independent physician mutually acceptable
to the Employee and the Company. If the Employee and the Company cannot agree as
to a qualified independent physician, each shall appoint a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Employee shall be final and conclusive for all purposes of the Agreement.
Employee acknowledges and agrees that a request by the Company for such a
determination shall not be considered as evidence that the Company regarded the
Employee as having a Disability.

(c) Termination By Company For Cause. The Company may terminate the Agreement
upon written notice to Employee at any time for “Cause” in accordance with the
procedures provided below;

(d) For purposes of the Agreement, “Cause” shall mean:

(i) the material breach of any provision of the Agreement by Employee which has
not been cured within five business (5) days after the Company provides notice
of the breach to Employee; provided, however, if the act or omission that is the
subject of such notice is substantially similar to an act or omission with
respect to which Employee has previously received notice and an opportunity to
cure, then no additional notice is required and the Agreement may be terminated
immediately upon the Company’s election and written notice to Employee);

 

Page 2 of 6



--------------------------------------------------------------------------------

(ii) the entry of a plea of guilty or judgment entered after trial finding
Employee guilty of a crime punishable by imprisonment in excess of one year
involving moral turpitude (meaning a crime that includes the commission of an
act of gross dishonesty or bad morals);

(iii) willfully engaging by Employee in conduct that the Employee knows or
reasonably should know is detrimental to the reputation, character or standing
or otherwise injurious to the Company or any of its shareholders, direct or
indirect subsidiaries and Affiliates, monetarily or otherwise;

(iv) without limiting the generality of Section 6(d)(i), the breach or
threatened breach of any of the provisions of Sections 8, 9 or 10; or

(v) a ruling in any state or federal court or by an arbitration panel that the
Employee has breached the provisions of a non-compete or non-disclosure
agreement, or any similar agreement or understanding which would in any way
limit, as determined by the Board of Directors of the Company, the Employee’s
ability to perform under the Agreement now or in the future.

(e) Termination By Company Without Cause. The Company may terminate the
Agreement at any time, and for any reason, by providing at least 90 days written
notice to Employee.

(f) Termination By Employee With Good Reason. Employee may terminate his
employment with good reason anytime after Employee has actual knowledge of the
occurrence, without the written consent of Employee, of one of the following
events (each event being referred to herein as “Good Reason”):

(i) Any change in the duties or responsibilities (including reporting
responsibilities) of Employee that is inconsistent in any adverse respect with
employee’s position(s), duties, responsibilities or status with the Company
immediately prior to such change (including any diminution of such duties or
responsibilities) or (B) an adverse change in Employee’s titles or offices
(including, membership on the Board of Directors) with the Company;

(ii) a reduction in Employee’s Base Salary or Bonus opportunity;

(iii) the relocation of the Company’s principal executive offices out of Central
Florida;

(iv) the failure of the Company to continue in effect any material employee
benefit plan, compensation plan, welfare benefit plan or fringe benefit plan in
which Employee is participating immediately prior to the date of the Agreement
or the taking of any action by the Company which would adversely affect
Employee’s participation in or reduce Employee’s benefits under any such plan,
unless Employee is permitted to participate in other plans providing Employee
with substantially equivalent benefits;

(v) any refusal by the Company to continue to permit Employee to engage in
activities not directly related to the business of the Company which Employee
was permitted to engage in prior to the date of the Agreement;

 

Page 3 of 6



--------------------------------------------------------------------------------

(vi) the Company’s failure to provide in all material respects the
indemnification set forth in the Company’s Articles of Incorporation, By-Laws,
or any other written agreement between Employee and Company;

(vii) the failure of the Company to obtain the assumption agreement from any
successor giving rise to a Change of Control as contemplated in Section 10;

(viii) any other breach of a material provision of the Agreement by the Company.

For purposes of clauses (iii) through (vi) and (ix) above, an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company within ten (10) days after receipt of notice thereof given by
Employee shall not constitute Good Reason. Employee’s right to terminate
employment with Good Reason shall not be affected by Employee’s incapacity due
to mental or physical illness and Employee’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting cause.

7. Effect of Termination. Upon the termination of the Agreement, no rights of
Employee which shall have accrued prior to the date of such termination,
including the right to receive any bonus Fully-Earned through the date of such
termination, shall be affected in any way.

(a) Upon Death of Employee. During the Term, if Employee’s employment is
terminated due to his death, Employee’s estate shall be entitled to receive the
Base Salary set forth in Section 3 accrued through the date of death and any
bonus Fully-Earned (as herein defined) through the date of such termination;
provided, however, Employee’s estate shall not be entitled to any other benefits
(except as provided by law or separate agreement). “Fully-Earned” shall mean
that for purposes of determining whether the Employee shall be entitled to a
bonus, that such Employee shall be treated as if he had been employed through
the last date of the regular period for determining whether or not a bonus is
payable in the standard manner that all such employees are evaluated even though
Employee is no longer employed by the Company, and him eligibility for an
incentive bonus, if any, shall be determined accordingly. Further, a surviving
spouse of Employee shall be eligible for continuation of family benefits
pursuant to Section 3(c) subject to compliance with Plan provisions at the full
premium rate (Company plus employee portion) for a one year period after the
date of termination.

(b) For Disability; By Company Without Cause; By Employee with Good Reason.

If the Agreement is terminated under Section 6 (b), (e) or (f):

(i) Employee shall be entitled to receive his Base Salary set forth in Section 3
accrued through the date of such termination and any bonus Fully-Earned through
the date of such termination, and shall receive a severance equal to 12 months
salary, paid out in 12 equal monthly installments; and

(ii) Except as provided for in the Section 7(b), Employee shall not have any
rights which have not previously accrued upon termination of the Agreement.

 

Page 4 of 6



--------------------------------------------------------------------------------

(c) By Company With Cause. In the event of termination of Employee’s employment
Section 6(c) Employee shall be entitled to receive the Base Salary and benefits
set forth in Section 3 accrued through the date of termination, and he shall not
be entitled to any other benefits (except as required by law).

8. Confidential Information.

(a) The Company shall disclose to Employee, or place Employee in a position to
have access to or develop, trade secrets or confidential information of Company
or its Affiliates; and/or shall entrust Employee with business opportunities of
Company or its Subsidiaries; and/or shall place Employee in a position to
develop business good will on behalf of Company or its Subsidiaries.

(b) The Employee acknowledges that in his employment hereunder he occupies a
position of trust and confidence and agrees that he will treat as confidential
and will not, without prior written authorization from the Company, directly or
indirectly, disclose or make known to any person or use for her own benefit or
gain, the methods, process or manner of accomplishing the business undertaken by
the Company or its Subsidiaries, or any non-public information, plans, formulas,
products, trade secrets, marketing or merchandising strategies, or confidential
material or information and instructions, technical or otherwise, issued or
published for the sole use of the company, or information which is disclosed to
the Employee or in any way acquired by him during the term of the Agreement, or
any information concerning the present or future business, processes, or methods
of operation of the Company or its Subsidiaries, or concerning improvement,
inventions or know how relating to the same or any part thereof, it being the
intent of the Company, with which intent the Employee hereby agrees, to restrict
him from disseminating or using for his own benefit any information belonging
directly or indirectly to the Company which is unpublished and not readily
available to the general public.

9. Successors and Assigns. The Agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer the Agreement or any rights or obligations hereunder, provided,
however, that the provisions hereof shall inure to the benefit of, and be
binding upon, each successor of the Company, whether by merger, consolidation,
acquisition or otherwise, unless otherwise agreed to by the Employee and the
Company.

10. Notices. Any notice required or permitted to be given to the Employee
pursuant to the Agreement shall be sufficiently given if sent to the Employee by
registered or certified mail addressed to the Employee at 6031 Caymus loop.
Windermere, FL 34786                                  or at such other address
as he shall designate by notice to the Company, and any notice required or
permitted to be given to the Company pursuant to the Agreement shall be
sufficiently given if sent to the Company by registered or certified mail
addressed to it at 5422 Carrier Dr., Ste. 309, Orlando, FI. 32819., or at such
other address as it shall designate by notice to the Employee.

11. Invalid Provisions. The invalidity or unenforceability of a particular
provision of the Agreement shall not affect the enforceability of any other
provisions hereof and the Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted.

 

Page 5 of 6



--------------------------------------------------------------------------------

12. Amendments To The Agreement. The Agreement may only be amended in writing by
an agreement executed by both parties hereto.

13. Entire Agreement. The Agreement contains the entire agreement of the parties
hereto and supersedes any and all prior agreements, oral or written, and
negotiations between said parties regarding the subject matter contained herein.

14. Applicable Law and Venue. The Agreement is entered into under, and shall be
governed for all purposes, by the laws of the State of Florida, with venue of
any lawsuit between the parties being in Orange County, Florida.

15. No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of the Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

16. Severability. If a Court of competent jurisdiction determines that any
provision of the Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
unenforceability of any other provision of the Agreement, and all other
provisions shall remain in full force and effect.

17. Counterparts. The Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one in the same agreement.

18. Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to the Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling.

19. Indemnification. The Company shall indemnify Employee from any claims,
demands or liabilities of any kind or nature arising out of his employment with
the Company, that are not the result of his own actions, or actions within his
control.

20. Gender Correction and Neutrality. This Agreement may contain one or more
references to he or she, or his or her. It is stipulated and agreed that
Employee is a male, and all such references, to the extent they are inconsistent
with this, shall be deemed to be corrected

In witness whereof, the parties hereto have executed the Agreement as of the day
and year above written.

 

General Automotive Company, Inc.       By:  

/s/ Tim Alford

   

/s/ Dan Valladao

  Tim Alford, Director and COO     Dan Valladao  

 

Page 6 of 6